Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered May 5, 1999, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his claim that his plea allocution was defective because he failed to move to withdraw his plea of guilty. This case does not fit within the narrow exception to the preservation doctrine set forth in People v Lopez (71 NY2d 662) (see, People v Toxey, 86 NY2d 725; People v Wallace, 247 AD2d 257; People v Willingham, 194 AD2d 703). Since this plea was part of a knowing and voluntary agreement, we decline to exercise our interest of justice jurisdiction to review the defendant’s contention.
The defendant cannot be heard to complain that his sentence was excessive since he received the sentence promised to him during the plea proceedings (see, People v Kazepis, 101 AD2d 816). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.